  Case: 1:18-cv-00696-TSB Doc #: 57 Filed: 09/03/19 Page: 1 of 2 PAGEID #: 4182




                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

  LONDON COMPUTER SYSTEMS, INC.,                 : Case No. 1:18-cv-00696
                                                 :
                            Plaintiff,           : Judge Timothy S. Black
                                                 :
         v.                                      :
                                                 : NOTICE OF APPEARANCE
   ZILLOW, INC.,                                 :
                                                 :
                            Defendant.           :


       Attorney Andrew A. Spievack of Taft Stettinius & Hollister LLP hereby gives notice of

his appearance as co-counsel for Plaintiff London Computer Systems, Inc.

                                                  Respectfully submitted,

                                                  /s/ Andrew A. Spievack
                                                  Russell S. Sayre (0047125)
                                                  Beth A. Bryan (0082076)
                                                  Andrew A. Spievack (0098234)
                                                  TAFT STETTINIUS & HOLLISTER LLP
                                                  425 Walnut Street, Suite 1800
                                                  Cincinnati, OH 45202-3957
                                                  sayre@taftlaw.com
                                                  bryan@taftlaw.com
                                                  aspievack@taftlaw.com
                                                  Phone: (513) 357-9304
                                                  Fax: (513) 381-0205

                                                  Leon D. Bass (0069901)
                                                  65 E. State Street, Suite 1000
                                                  Columbus, OH 43215
                                                  lbass@taftlaw.com
                                                  Phone: (614) 431-2277
                                                  Fax: (614) 221-2007

                                                  Attorneys for Plaintiff London Computer
                                                  Systems, Inc.
   Case: 1:18-cv-00696-TSB Doc #: 57 Filed: 09/03/19 Page: 2 of 2 PAGEID #: 4183




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to counsel for the parties on this 3rd day of September, 2019.

                                                     /s/ Andrew A. Spievack




                                                 2
